Exhibit 10.5.1

Form of Stock Option Agreement under Amended and Restated Stock Option/Stock
Issuance Plan

Coldwater Creek Inc.

Notice of Grant of Incentive Stock Option

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Coldwater Creek Inc. (the “Corporation”):

 

Optionee: «FirstName» «LastName» Grant Date: «GrantDate» Vesting Commencement
Date: «VestingCommDate» Exercise Price: «ExercisePrice» Number of Option Shares:
«NumberOptionShares» Expiration Date: «ExpDate» Type of Option:    x Incentive
Stock Option    ¨ Non-Statutory Stock Option

You understand and agree that the Option is granted subject to and in accordance
with the terms of the Coldwater Creek Inc. Amended and Restated Stock
Option/Stock Issuance Plan (the “Plan”) and the attached Stock Option Agreement.
You further agree to be bound by the terms of the Plan and the terms of the
Option as set forth in the attached Incentive Stock Option Agreement.

Date: «Date»

 

Coldwater Creek Inc. By:  

 

Title:   Chairman/CEO OPTIONEE Address:  

 

 

 

This is not a stock certificate or a negotiable instrument.

 

1



--------------------------------------------------------------------------------

COLDWATER CREEK INC.

AMENDED AND RESTATED STOCK OPTION/STOCK ISSUANCE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

Incentive Stock Option    This Option is intended to be an incentive stock
option under Section 422 of the Internal Revenue Code and will be interpreted
accordingly. If you cease to be an employee of the Corporation or a subsidiary
but continue to provide Service, this Option will be deemed a non-statutory
stock option three months after you cease to be an employee. In addition, to the
extent that all or part of this Option exceeds the $100,000 rule of section
422(d) of the Internal Revenue Code, this Option or the lesser excess part will
be deemed to be a non-statutory stock option. Vesting    This Option is only
exercisable before it expires and only with respect to the vested portion of the
Option. Subject to the preceding sentence, you may exercise this Option, in
whole or in part, to purchase a whole number of vested shares not less than 100
shares, unless the number of shares purchased is the total number available for
purchase under the Option, by following the procedures set forth in the Plan and
below in this Agreement.    [To be determined.] [ALT: Reduction in Option Shares
Upon Change in Status    The Number of Option Shares specified in this Notice is
at a level which the Plan Administrator considered commensurate with Optionee’s
position and compensation with the Corporation as of the Grant Date of the
Option. In the event that Optionee’s position with the Corporation is changed
for any reason to a position of less responsibility and compensation (the
“Change in Status”), the Plan Administrator may, in its sole discretion, reduce
the number of Option Shares that are subject to the Option but have not yet
become exercisable in accordance with the Exercise Schedule, effective as of the
time of the Change in Status. In such event, the Option shall remain outstanding
with respect to such lesser number of Option Shares, and shall continue to be
governed by the terms of the Option as evidenced by the attached Stock Option
Agreement. The Exercise Schedule shall remain in place, provided, however, that
each installment of the Option Shares scheduled to become exercisable after the
effective date of the Change in Status shall be reduced proportionately to
reflect the new reduced number of Option Shares subject to the Option. Optionee
shall be notified of the reduction in the aggregate number of Option Shares and
the reduced number of Option Shares which shall become exercisable pursuant to
each installment under the Exercise Schedule. Immediately upon the Change in
Status, Optionee shall lose all rights and entitlement with respect to the
number of Option Shares by which the Option is reduced. Term    Your Option will
expire at the close of business at Company headquarters on the day before the
     anniversary of the Grant Date, as shown on the cover sheet. Your Option
will expire earlier if your Service terminates, as described below. Regular
Termination    If your Service terminates for any reason, other than death,
Disability or Misconduct, then your Option will expire at the close of business
at Company headquarters three months after your termination date. Termination
for Misconduct    If your Service is terminated for Misconduct, then you shall
immediately forfeit all rights to your Option and the Option shall immediately
expire. Death    If your Service terminates because of your death, then your
Option will expire at the close of business at Company headquarters on the date
12 months after the date of death. During that 12-month period, your estate or
heirs may exercise the vested portion of your Option.    In addition, if you die
during the three-month period described in connection with a regular termination
(i.e., a termination of your Service not on account of

 

2



--------------------------------------------------------------------------------

   your death, Disability or Misconduct), and a vested portion of your Option
has not yet been exercised, then your Option will instead expire on the date 12
months after your termination date. In such a case, during the period following
your death up to the date 12 months after your termination date, your estate or
heirs may exercise the vested portion of your Option. Disability    If your
Service terminates because of your Disability, then your Option will expire at
the close of business at Company headquarters on the date 12 months after your
termination date. Leaves of Absence    For purposes of this Option, your Service
does not terminate when you go on a bona fide employee leave of absence that was
approved by the Corporation in writing, if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. However, your Service will be treated as terminating 90 days
after you went on employee leave, unless your right to return to active work is
guaranteed by law or by a contract. Your Service terminates in any event when
the approved leave ends unless you immediately return to active employee work.
   The Corporation determines, in its sole discretion, which leaves count for
this purpose, and when your Service terminates for all purposes under the Plan.

Corporate Transaction or Change in Control

Exercise

   [To be determined.]   

 

When you wish to exercise this Option, you may do so through the Corporation’s
e*trade account with the user name and password supplied to you by the
Corporation. You can access this account on the e*trade website at
www.etrade.com. If someone else wants to exercise this Option after your death,
that person must prove to the Corporation’s satisfaction that he or she is
entitled to do so.

Your right to exercise this Option, and to transfer or sell shares of Common
Stock acquired upon any such exercise, may be subject to additional conditions
or requirements under the Corporation’s Insider Trading Policy.

Form of Payment    When you exercise this Option, you must include payment of
the exercise price for the shares you are purchasing. Payment may be made in one
(or a combination) of the following forms:   

•      Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Corporation.

  

•      Surrender of shares of Common Stock which have been owned by you for more
than six months and which have a Fair Market Value, determined as of the
Exercise Date, equal to the exercise price.

  

•      If approved in advance by the Plan Administrator if you are either an
executive officer or a director of the Corporation, by delivery on a form
prescribed by the Corporation of an irrevocable direction (i) to a licensed
securities broker acceptable to the Corporation to sell Common Stock and to
deliver all or part of the sale proceeds to the Corporation in payment of the
aggregate exercise price and all applicable federal, state and local income and
employment taxes, and (ii) to the Corporation to deliver the certificates for
the purchased shares directly to such broker in order to complete the sale
transaction.

Withholding Taxes    You will not be allowed to exercise this Option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the Option exercise or sale of Common Stock acquired under
this Option. In the event that the Corporation determines that any federal,
state, local or foreign tax or withholding payment is required relating to the
exercise or sale of shares arising from this grant, the Corporation shall have
the right to require such payments from you, or withhold such amounts from other
payments due to you from the Corporation or any Parent or Subsidiary. Transfer
of Option    During your lifetime, only you (or, in the event of your legal
incapacity or incompetency, your guardian or legal representative) may exercise
the Option.

 

3



--------------------------------------------------------------------------------

   You cannot transfer or assign this Option. For instance, you may not sell
this Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or it may be transferred upon your death by the laws
of descent and distribution.    Regardless of any marital property settlement
agreement, the Corporation is not obligated to honor a notice of exercise from
your spouse, nor is the Corporation obligated to recognize your spouse’s
interest in your Option in any other way. No Employment or Service Contract   
Neither your Option nor this Agreement give you the right to be retained by the
Corporation (or any Parent or Subsidiaries) in any capacity or for any period of
time. The Corporation (and any Parent or Subsidiaries) reserve the right to
terminate your Service at any time and for any reason. Shareholder Rights   
You, or your estate or heirs, have no rights as a shareholder of the Corporation
until a certificate for your Option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Common Stock, the number of shares covered by this Option and the
exercise price per share shall be adjusted (and rounded down to the nearest
whole number) if required pursuant to the Plan. Your Option shall be subject to
the terms of any agreement relating to a Corporate Transaction or Change in
Control of the Corporation. Applicable Law    This Agreement will be interpreted
and enforced under the laws of the State of Idaho, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Plan    The text of the Plan is incorporated in this Agreement by reference.
Capitalized terms used but not defined in this Agreement are defined in the
Plan, and have the meaning set forth in the Plan. The terms and provisions of
the Plan will control in the event any provision of this Agreement or the
attached cover sheet is inconsistent.    This Agreement, the attached cover
sheet and the Plan constitute the entire understanding between you and the
Corporation regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded. Consent to Electronic
Delivery    The Corporation may choose to deliver certain statutory materials
relating to the Plan in electronic form. By accepting this Option grant you
agree that the Corporation may deliver the Plan prospectus and the Corporation’s
annual report and proxy statement to you in an electronic format. If at any time
you would prefer to receive paper copies of these documents, as you are entitled
to, the Corporation would be pleased to provide copies. Please contact the Human
Resources department to request paper copies of these documents. Notice of
Dispositions Within One Year of Exercise    If you sell or otherwise dispose of
Common Stock acquired pursuant to the exercise of this Option sooner than the
one year anniversary of the date you acquired the Common Stock, then you agree
to notify the Corporation in writing of the date of sale or disposition, the
number of shares of Common Stock sold or disposed of and the sale price per
share within 30 days of such sale or disposition.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

4